EXHIBIT 10.8

EXECUTION COUNTERPART

EMPLOYMENT AGREEMENT

     THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of August 9, 2007,
by and between Enthrust Financial Services, Inc., having its principal place of
business at 1270 Avenue of the Americas, New York, NY 10017 (the “Company”), and
Michael Lacovara, residing at 33 Sherwood Avenue, Greenwich, CT 06831 (the
“Executive”).

W I T N E S S E T H :

     WHEREAS, the Company believes that it would benefit from the application of
the Executive’s particular and unique skills, experiences and background in
connection with the management and operation of the Company, and wishes to
employ the Executive as it Chief Executive Officer; and

     WHEREAS, the parties desire by this Agreement to set forth the terms and
conditions of the employment relationship between the Company and the Executive.

     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
in this Agreement, the Company and the Executive agree as follows:

 

          1. Employment and Duties. The Company hereby employs the Executive as
its Chief Executive Officer on the terms and conditions provided in this
Agreement, and the Executive agrees to accept such employment, subject to the
terms and conditions of this Agreement. In addition, within thirty (30) days of
the Commencement Date (as defined in Section 2 below), the Executive shall be
nominated by the Board of Directors (the “Board”) to serve as a member of the
Board. If at the time of the termination of the Executive’s employment
regardless of reason, the Executive is a member of the Board, he hereby agrees
to resign as a member of the Board, effective as of such date of termination.
The Executive shall perform the lawful duties and responsibilities as are
customary for and consistent with the Chief Executive Officer of a full service
financial services company of a similar size and capitalization as the Company,
and shall perform such other duties and responsibilities as are consistent with
his position as Chief Executive Officer, as shall be reasonably determined from
time to time by the

--------------------------------------------------------------------------------




Board. The Executive shall report to and be supervised by the Board. The
Executive shall be based at the Company’s executive offices in New York City,
New York or such other place where such executive offices may hereafter be
located within a twenty-five (25) mile radius of 42nd Street and Park Avenue,
Manhattan, New York City (but in no event shall the Executive be located in the
state of New Jersey) and, except for reasonable business travel incident to his
employment under this Agreement, the Company agrees the Executive shall not be
required to relocate. The Executive agrees to devote substantially all his
attention and time during normal business hours to the business and affairs of
the Company and to use his reasonable best efforts to perform faithfully and
efficiently the duties and responsibilities of his positions and to accomplish
the goals and objectives of the Company as may be established by the Board from
time to time. Notwithstanding the foregoing, the Executive may engage in the
following activities (and shall be entitled to retain all economic benefits
thereof including fees paid in connection therewith) as long as: (i) they do not
interfere in any material respect with the performance of the Executive’s duties
and responsibilities hereunder; and (ii) with respect to (a) service on the
board of directors of a corporation or other business, or (b) any activity
described in clause (2) below, such activity is pre-approved by the Board: (1)
serve on corporate, civic, religious, educational and/or charitable boards or
committees, provided that the Executive shall not serve on any board or
committee of any corporation or other business which competes with the
"Business" (as defined in Section 10(a) below); (2) deliver lectures, fulfill
speaking engagements, or teach on a part-time basis at educational institutions;
and (3) make investments in businesses or enterprises and manage his personal
investments; provided that with respect to such activities Executive shall
comply with any business conduct and ethics policy applicable generally to
employees of the Company.

          2. Term. The term of this Agreement shall commence on September 4,
2007, or such later date as the Level One Incentive Compensation and Additional
Incentive Compensation set forth in this Agreement is approved by the
stockholders of the Corporation (the “Commencement Date”), and shall terminate
on December 31, 2009, unless extended or earlier terminated in accordance with
the terms of this Agreement (the date of the termination or expiration of the
term of this Agreement, including any extensions thereof, if applicable, the
“Termination Date”). Such term of employment is herein sometimes referred to as
the “Employment Term”. The Employment Term shall be automatically extended for
successive one-year periods unless either party notifies the other in writing at
least 180 days before December 31, 2009, or any anniversary thereof, as the case
may be, that he or it chooses not to extend the Employment Term.

2

--------------------------------------------------------------------------------



          3. Compensation. As compensation for performing the services required
by this Agreement, and during the Employment Term, the Executive shall be
compensated as follows:

                    (a) Base Compensation. The Company shall pay to the
Executive an annual salary (“Base Compensation”) of One Hundred Fifty Thousand
Dollars ($150,000), payable in equal installments pursuant to the Company’s
customary payroll procedures in effect for its executive personnel at the time
of payment, but in no event less frequently than monthly, subject to withholding
for applicable federal, state, and local income and employment related taxes.
The Executive shall be entitled to such increases in Base Compensation with
respect to each calendar year during the term of this Agreement as shall be
determined by the Compensation Committee of the Board (the “Committee”), in its
sole and absolute discretion, based on an annual review of the Executive’s
performance. If no Committee is appointed, the Board shall have the duties and
authority of the Committee as referred to herein.

                   (b) Level One Compensation. In addition to Base Compensation,
the Executive shall be paid a bonus (“Level One Incentive Compensation”)
determined as follows:

  (i)

For the period beginning on the Commencement Date and ending on December 31,
2007, the Executive shall be paid a bonus of $616,666.

    (ii)

For the calendar year 2008, the Executive shall be paid a bonus equal to: (1)
$800,000, plus (2) if the consolidated gross revenues of the Company for the
year ended December 31, 2008 shall be more than 110% of the consolidated gross
revenues of the Company for the year ended December 31, 2007, an additional
$1,050,000.

    (iii)

For the calendar year 2009, the Executive shall be paid a bonus equal to: (1)
$800,000, plus (2) if the consolidated gross revenues of the Company for the
year ended December 31, 2009 shall be more than 120% of the consolidated gross
revenues of the Company for the year ended December 31, 2007, an additional
$1,050,000.

All Level One Compensation shall be paid as soon as practicable after each
year-end, and in all events by March 15 of the ensuing year.

                   (c)Additional Incentive Compensation. In addition to Base
Compensation and the Level One Incentive Compensation, the Executive shall
participate, during the Employment Term, in all bonus plans applicable to senior
executives of the Company ("Additional Incentive Compensation" and together with
Level One

3

--------------------------------------------------------------------------------



Incentive Compensation collectively hereafter called “Incentive Compensation”).
For purposes of this Agreement, the Executive's share of Additional Incentive
Compensation for any fiscal year of the Company in which the employment of the
Executive terminates shall be the product of: (i) an amount equal to his
Additional Incentive Compensation if he had been employed by the Company for the
entire year (which shall be not less than the product of the aggregate
Additional Incentive Compensation paid under such plan for the year of
termination of employment, multiplied by the Executive's percentage share of the
aggregate amount paid under such plan for the immediately preceding year),
multiplied by; (ii) a fraction the numerator of which shall be the number of
days in the portion of the year ending with the date of termination of
employment and the denominator of which shall be the number of days in such
fiscal year.

                   (d) Restricted Stock Grant. Executive shall be granted
750,000 shares of the Common Stock of the Company pursuant to a restricted stock
agreement in the form annexed hereto as Exhibit A on the later of: (i) the
Commencement Date; or (ii) the date that the Company’s stockholders approve the
plan pursuant to which the restricted stock is being granted.

                   (e) Options. The Executive shall be granted options to
purchase 750,000 shares of Common Stock of the Company pursuant to a stockholder
approved plan at a price per share which shall be equal to the offering price
set forth on the cover page of the prospectus relating to the Company’s sale of
its Common Stock in a firm commitment underwritten public offering (a “Public
Offering”), which prospectus is dated any date subsequent to the date of this
Agreement and prior to November 1, 2007; provided that if a Public Offering has
not occurred prior to November 1, 2007, then the price per share shall be equal
to the greater of: (1) $7.00; or (2) the fair market value of a share of Company
Common Stock at the close of business on October 31, 2007, as determined by the
Board in good faith. The foregoing options shall be granted on the earlier of
the date of the Public Offering or November 1, 2007 (such that, for the purposes
of clarity, the exercise price of the options will in all cases be at least
equal to the fair market value of the underlying Company Common Stock on the
date of grant). The options shall expire ten years from the date of grant (or
such earlier date as provided for in the Option Agreement upon the termination
of the Executive’s Employment) and, subject to the continued employment of the
Executive, 34% of the options shall vest on the first anniversary of the date of
grant and 33% of the options shall vest on each of the second and third
anniversaries, respectively, of the date of grant; provided that if: (1) the
Company terminates the Executive other than for Cause; (2) the Executive shall
terminate his employment for eithe rGood Reason or a Change in

4

--------------------------------------------------------------------------------



Control Event; or (3) the employment of the Executive shall terminate on account
of death or Disability (as defined in Section 8(a)(ii) below), then upon the
occurrence of such event all unvested options shall immediately become vested.
Furthermore, if this Agreement shall expire by non-renewal by the Company prior
to the final vesting date, one-half of the then unvested options shall
immediately vest and one-half of the then unvested options shall immediately
expire. A copy of the form of Option Agreement is annexed hereto as Exhibit B.

          4. Employee Benefits; Life Insurance.

                   (a) During the Employment Term and subject to the limitations
set forth in this Section 4, the Executive and his eligible dependents shall
have the right to participate in any retirement plans (qualified and
non-qualified), pension, insurance, health, disability or other benefit plan or
program that has been or is hereafter adopted by the Company (or in which the
Company participates), in each case according to the terms of such plan or
program, on terms no less favorable than the most favorable terms granted to
senior executives of the Company.

              (b) Life Insurance. The Executive hereby consents to the purchase
by the Company of one or more "key man" life insurance policies on the life of
the Executive in an aggregate amount not to exceed $5 million of death benefit
with such policies to be owned by the Company and the death benefits being
payable solely to the Company, and the Executive shall cooperate with the
Company in obtaining such policies. The Executive has no reason to believe that
such policies cannot be obtained at commercially reasonable rates. The Executive
shall have no interest in any such life insurance policy. Upon termination of
the Executive's employment with the Company for any reason, and except as the
Executive and the Company may otherwise agree, such insurance policy or policies
shall be promptly terminated; provided, however, that the Executive shall have
the right, upon notice to the Company within thirty (30) days of the date of
termination of employment, to purchase the policy or policies relating to him
(if transferable by the Company) for an amount equal to their cash value (if
any) plus prepaid premiums.

          5. Vacation and Leaves of Absence. The Executive shall be entitled to
the normal and customary amount of paid vacation provided to senior executive
officers of the Company, but in no event less than twenty (20) days during each
calendar year (or pro rata portion thereof), beginning on the Commencement Date
of this Agreement. Any vacation days that are not taken in a given twelve (12)
month period shall not accrue or carry-over from year to year except as may
otherwise be agreed by the Company and the Executive. Upon any termination

5

--------------------------------------------------------------------------------



of this Agreement for any reason whatsoever, accrued and unused vacation for the
year in which this Agreement terminates will be paid to the Executive within ten
(10) days of such termination based on his annual rate of Base Compensation in
effect on the date of such termination. In addition, the Executive may be
granted leaves of absence with or without pay for such valid and legitimate
reasons as the Company in its sole and absolute discretion may determine, and
the Executive shall be entitled to the same sick leave and holidays as is
provided to other senior executives of the Company.

          6. Expenses. The Executive shall be promptly reimbursed for all
reasonable and necessary expenses incurred by him in connection with the
performance of his duties hereunder, subject to the provision of copies of
receipts and such other substantiation as may reasonably be requested by the
Company.

          7. Indemnification.

                   (a) General. The Company agrees that if the Executive is made
a party or is threatened to be made a party to any action, suit or proceeding,
whether civil, criminal, administrative or investigative (a “Proceeding”), by
reason of the fact that he is or was a director or officer of the Company, is or
was serving at the request of the Company as a director, officer, member,
employee or agent of another corporation or of a partnership, joint venture,
trust or other enterprise, including, without limitation, service with respect
to employee benefit plans, whether or not the basis of such Proceeding is
alleged to be action in an official capacity as a director, officer, member,
employee or agent while serving a a director, officer, member, employee or
agent, the Executive shall, except as otherwise provided below, be indemnified
and held harmless by the Company to the fullest extent authorized by applicable
law (in accordance with the certificate of incorporation, bylaws, and/or other
governing documents of the Company), as the same exists or may hereafter be
amended, against all Expenses (as defined below) incurred or suffered by the
Executive in connection therewith, and such indemnification shall continue as to
the Executive even if the Executive has ceased to be an officer, director or
agent, or is no longer employed by the Company and shall inure to the benefit of
his heirs, executors and administrators. Notwithstanding the foregoing, the
Company shall not be required to indemnify or hold harmless the Executive with
respect to Expenses in connection with any Proceeding which is the result of
Executive's willful misconduct or gross negligence.

                   (b) Expenses. As used in this Agreement, the term “Expenses”
shall include, without limitation, damages, losses, judgments, liabilities,
fines, penalties, excise taxes, settlements and costs, attorneys’ fees,

6

--------------------------------------------------------------------------------



accountants’ fees, and disbursements and costs of attachment or similar bonds,
investigations, and any expenses of establishing a right to indemnification
under this Agreement.

                   (c) Enforcement. If a claim or request under this Agreement
is not paid by the Company, or on their behalf, within fifteen (15) days after a
written claim or request has been received by the Company, the Executive may at
any time thereafter bring suit against the Company to recover the unpaid amount
of the claim or request and if successful in whole or in part, the Executive
shall also be entitled to be paid the expenses, including all reasonable
attorneys’ fees, of prosecuting such suit. The burden of proving that the
Executive is not entitled to indemnification for any reason shall be upon the
Company.

                   (d) Subrogation. In the event of any payment under this
Section 7, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of the Executive.

                   (e) Partial Indemnification. If the Executive is entitled
under any provision of this Agreement to indemnification by the Company for some
or a portion of any Expenses, but not, however, for the total amount thereof,
the Company shall nevertheless indemnify the Executive for the portion of such
Expenses to which the Executive is entitled.

                   (f) Advances of Expenses. Expenses incurred by the Executive
in connection with any Proceeding shall be paid by the Company in advance,
either to the Executive or to a third party designated by the Executive, upon
request of the Executive that the Company pay such Expenses.

                   (g) Notice of Claim. The Executive shall promptly give to the
Company notice of any claim made against him for which indemnity will or could
be sought under this Agreement. In addition, the Executive shall give the
Company such information and cooperation as it may reasonably require and as
shall be within the Executive’s power and at such times and places as shall be
mutually agreed upon by the Company and the Executive.

                   (h) Defense of Claim. With respect to any Proceeding as to
which the Executive notifies the Company of the commencement thereof: (i) the
Company will be entitled to participate therein at its own expense; and (ii)
except as otherwise provided below, to the extent that it may wish, the Company
jointly with any other indemnifying party similarly notified will be entitled to
assume the defense thereof, with counsel reasonably satisfactory to the
Executive. The Company shall not be entitled to assume the defense of any
action, suit or proceeding brought by or on behalf of the Company or as to which
the Executive shall have reasonably concluded

7

--------------------------------------------------------------------------------



that there may be a conflict of interest between the Company and the Executive
in the conduct of the defense of such action.

     The Company shall not be liable to indemnify the Executive under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent. The Company shall not settle any action or claim in
any manner which would impose any penalty or limitation on the Executive without
the Executive’s written consent. Neither the Company nor the Executive shall
unreasonably withhold or delay their consent to any proposed settlement.

               (i) Non-exclusivity. The right to indemnification and the payment
of expenses incurred in defending a Proceeding in advance of its final
disposition conferred in this Section 7 shall not be exclusive of any other
right which the Executive may have or hereafter may acquire under any statute,
provision of the certificate of incorporation, by-laws, or other governing
documents of the Company, agreement, vote of stockholders, members or
disinterested directors or otherwise.

               (j) Directors and Officers Liability Insurance. The Company
agrees to use reasonable efforts to maintain one or more directors and officers
liability insurance policies in a reasonable and adequate amount determined by
the Board that provides coverage of at least $5 million.

          8.      Termination and Termination Benefits.

               (a)      Termination.

                       (i) For Cause. Notwithstanding any provision contained
herein, the Company may terminate this Agreement at any time during the
Employment Term for “Cause”. For purposes of this subsection 8(a)(i), “Cause”
shall mean: (1) the continuing willful failure by the Executive to substantially
perform his duties hereunder for any reason other than total or partial
incapacity due to physical or mental illness; (2) willful misconduct on the part
of the Executive in the performance of his duties hereunder that causes material
harm to the Company; (3) failure to maintain any license or registration
required to be maintained by the rules and regulations of the National
Association of Securities Dealers, Inc., the Securities and Exchange Commission,
or any other federal or state regulatory agency having jurisdiction over the
business conduct of the Executive as an employee of the Company and/or any of
its affiliates, if any; or (4) conviction of a felony or of a misdemeanor
involving moral turpitude. For purposes of this definition, no act or omission
by the Executive will be considered “willful” unless it is made by the Executive
in bad faith or without a reasonable belief that the Executive’s act or omission
was in the best

8

--------------------------------------------------------------------------------



interests of the Company or its affiliates, and any act or omission by the
Executive pursuant to a resolution duly adopted by the Board, or on the written
advice of counsel, will be deemed made in good faith and in the best interests
of the Company. Termination pursuant to this subsection 8(a)(i) shall be
effective immediately upon giving the Executive written notice thereof stating
the reason or reasons therefor with respect to clause (4) above, and thirty (30)
days after written notice thereof from the Company to the Executive specifying
the acts or omissions constituting the failure and requesting that they be
remedied with respect to clauses (1), (2) and (3) above, but only if the
Executive has not cured such failure within such thirty (30) day period. In the
event of a termination pursuant to this subsection 8(a)(i), the Executive shall
be entitled to payment of his Base Compensation as computed through the
Termination Date, and any unpaid Additional Incentive Compensation for periods
ended prior to the Termination Date, and the benefits pursuant to Section 4(a)
hereof up to the Termination Date. It is the intention and agreement of the
Company that the Executive shall not be deprived by reason of termination for
Cause of any payments, options or benefits which have been vested or have been
earned or to which the Executive is entitled as of the Termination Date.

                       (ii) Disability. If due to illness or physical or mental
disability, the Executive shall fail, for a total of any six (6) consecutive
months (“Disability”), to substantially perform the duties required by this
Agreement, the Company may terminate this Agreement upon thirty (30) days’
written notice to the Executive. In such event, the Executive shall be: (1) paid
his Base Compensation until the Termination Date and his share of any Incentive
Compensation to which he would have been entitled for the full fiscal year in
which such termination occurs; and (2) provided with employee benefits pursuant
to Section 4(a), to the extent available, for twelve (12) months following the
date of such termination; provided, however, that any compensation to be paid to
the Executive pursuant to this subsection 8(a)(ii) shall be offset against any
payments received by the Executive pursuant to any policy of disability
insurance the premiums of which are paid for by the Company. It is the intention
and agreement of the Company that the Executive shall not be deprived by reason
of termination for Disability of any payments, options or benefits which have
been vested or have been earned or to which the Executive is entitled as of the
Termination Date.

                       (iii) Termination Without Cause or Termination For Good
Reason. The Company may terminate the Executive’s employment hereunder without
Cause and the Executive may terminate his employment hereunder for “Good Reason”
(as defined below). If the Company terminates the Executive’s

9

--------------------------------------------------------------------------------



employment hereunder without Cause, other than due to death or Disability, or if
the Executive terminates his employment for Good Reason, the Executive shall be
paid in one lump sum payment as soon as practicable following the Termination
Date: (1) if such termination shall have occurred prior to July 1, 2008, (A) an
amount equal to the total of all Base Compensation and all Level One Incentive
Compensation that could have been earned by the Executive for the period
beginning on the Commencement Date through December 31, 2008 ($2,666,666) less
all Base Compensation and Level One Incentive Compensation previously paid to
the Executive, plus (B) the amount of any Additional Incentive Compensation to
which he would have been entitled for the full year in which such termination
occurs; (2) if such termination shall have occurred on or after July 1, 2008,
and on or before December 31, 2008, (A) the amount payable to the Executive
pursuant to subsection 8(a)(iii)(1) above plus, (B) a lump sum payment equal to
the product of six (6) times the “Monthly Salary Amount” (as defined below); and
(3) if such termination shall have occurred on or after January 1, 2009, (A) an
amount equal to Executive’s Base Compensation at the rate in effect at the time
of termination of employment through the Termination Date plus, (B) the amount
of any Additional Incentive Compensation to which he would have been entitled
through the Termination Date for the year in which such termination occurs, plus
(C) a lump sum payment equal to the product of six (6) times the Monthly Salary
Amount. In addition to the amount payable to the Executive pursuant to the
preceding sentence, the Executive shall be paid: (i) any accrued vacation pay;
(ii) continuation, for the remainder of the scheduled Employment Term as of such
date (or, if longer, for the one-year period ending on the first anniversary of
the Termination Date), of the health and welfare benefits of the Executive and
any long-term disability insurance generally provided to senior executives of
the Company in accordance with Section 4(a) of this Agreement (or the Company
shall provide the economic equivalent thereof on an after-tax basis); provided,
however, if the Executive obtains new employment and such employment makes the
Executive eligible for health and welfare or long-term disability benefits which
are equal to or greater in scope then the benefits then being offered by the
Company, then the Company shall no longer be required to provide such
corresponding benefits to the Executive from and after the date of the
Executive’s eligibility for such benefits; and (iii) any other compensation and
benefits as may be provided in accordance with the terms and provisions of any
applicable plans or programs of the Company. Notwithstanding anything to the
contrary contained herein, if within one (1) year following the occurrence of a
Change in Control (as defined in Section 8(a)(iv) below): (a) the Company should
terminate the Executive’s employment hereunder without Cause; or (b) the
Executive should terminate his employment for Good Reason, then the Executive
shall be paid an

10

--------------------------------------------------------------------------------



amount as determined in accordance with the provisions of Section 8(a)(iv)
hereof, and no payment shall be due pursuant to this Section. In addition, all
options and shares of restricted stock previously granted to the Executive which
are unvested as of the date of such termination shall become immediately and
fully vested, exercisable and all restrictions thereupon shall lapse, upon such
termination of employment.

                        As used herein, “Monthly Salary Amount” shall mean an
amount equal to one-twelfth of the sum of: (a) the Executive's then current
annual Base Compensation; plus (b) the Incentive Compensation paid to the
Executive for the full calendar year period immediately preceding the
Termination Date; or if the Executive shall not have been employed for a full
calendar year on the Termination Date, the annualized Incentive Compensation for
the preceding calendar year.

                        As used herein, “Good Reason” means and shall be deemed
to exist if, without the prior express written consent of the Executive: (a) the
Company breaches this Agreement in any material respect (it being acknowledged
that a change in the location of the principal offices of the Company beyond
that contemplated in Section 1 of this Agreement would be material); (b) the
Executive is assigned duties materially inconsistent with his position as
contemplated by Section 1 of this Agreement, or a material change occurs in the
Executive’s reporting responsibilities, or the Executive’s title, position,
duties or responsibilities as contemplated by Section 1 are changed in a
material manner; (c) the Company fails to use its reasonable best efforts to
maintain, or cause to be maintained directors and officers liability insurance
coverage providing for liability coverage of not less than $5 million with the
Executive as a named insured or a member of a group or class which is a named
insured; or (d) the Company purports to terminate the Executive’s employment for
Cause and such purported termination of employment is not effected in accordance
with the requirements of this Agreement, provided, however, that with respect to
items (a), (b) or (c) above, the Executive provides written notice of
termination to the Company based upon the condition described in items (a), (b)
or (c) above within ninety (90) days after the initial existence of such
condition and within thirty (30) days of such written notice of termination by
the Executive, the Company has not cured such failure or breach.

                       (iv) Termination upon Change in Control Event. If, within
the one-year period commencing on the date of a Change in Control (as defined
below): (a) the Company or any successor breaches this Agreement in any material
respect (it being acknowledged that a change in the location of the principal
offices of the Company beyond that contemplated in Section 1 of this Agreement
would be material); (b) the

11

--------------------------------------------------------------------------------



Executive is assigned duties materially inconsistent with his position as
contemplated by Section 1 of this Agreement, or a material change occurs in the
Executive’s reporting responsibilities, or the Executive’s title, position,
duties or responsibilities as contemplated by Section 1 are changed in a
material manner; (c) the Executive suffers any material reduction in his
compensation (including his benefits), or any material adverse change in his
working conditions, and, with respect to (a), (b), or (c) above, the Company
fails to cure such action or omission within thirty (30) days after written
notice of termination of his employment on account thereof from the Executive;
(d) the Executive terminates his employment for Good Reason; or (e) the
Executive’s employment hereunder is terminated by the Company without Cause
(each a “Change in Control Event”), then the Company shall pay to the Executive
in one lump sum promptly following the Change in Control Event an amount equal
to the lesser of: (A) three (3) times the amount of the total Base Compensation
plus three (3) times the Incentive Compensation paid to the Executive for the
calendar year preceding the year in which the Change in Control shall have
occurred (or if the Executive shall not have been employed for a full calendar
year on the Termination Date, the annualized Incentive Compensation for the
preceding calendar year); or (B) the amount described in clause (A) as reduced
to the extent necessary to cause the aggregate of all amounts paid to the
Executive in connection with (i) a change in ownership or effective control of
the Company or (ii) a change in the ownership of a substantial portion of the
assets of the Company (if any of the foregoing constitutes an event described in
clause (b)(2)(A)(i) of Section 280G of the Internal Revenue Code of 1986, as
amended (the "Code"), taking into account (without limitation) any options,
restricted stock, or other compensation the vesting of which is accelerated by
reason of the Change in Control Event and subsequent termination of employment,
not to exceed 299% of the "base amount" paid to the Executive as such term is
defined in Section 280G(b)(3) (or any successor provision). If a Change in
Control Event shall occur prior to January 1, 2008, the annualized Incentive
Compensation for purposes of clause (A) of the preceding sentence shall be
deemed to be $1,850,000. In addition, all options and shares of restricted stock
previously granted to the Executive which are unvested as of the date of such
termination shall become immediately and fully vested, exercisable and all
restrictions thereupon shall lapse, upon such termination of employment.

                       It is intended by the parties to this Agreement that no
amount payable to the Executive in connection with his employment hereunder
constitute an "excess parachute payment" within the meaning of Section 280G (or
any successor provision) of the Code, and this paragraph (iv) shall be
interpreted in a manner consistent with such intent.

12

--------------------------------------------------------------------------------



                        For purposes of this Agreement, a “Change of Control”
shall mean any of the following, as effected through one transaction or a series
of related transactions: (a) any merger by, or other combination of the Company
into another corporation or business entity, or other transaction, which results
in the holders of equity interests of the Company immediately prior to such
transaction owning less than fifty (50%) percent of the equity interests of the
surviving corporation or other business entity (in each case as determined by
fair market value); (b) any acquisition (by purchase, lease or otherwise) of
fifty (50%) percent or more of the gross fair market value of the assets of the
Company by any person, corporation or other entity or group thereof acting
jointly; or (c) the acquisition, subsequent to the date hereof, of beneficial
ownership, directly or indirectly, of voting stock of the Company (defined as
Common Stock of the Company or any other stock having voting rights that the
Company may issue in the future) by any person, corporation or other entity or
group thereof acting jointly, in such amount or amounts as would permit such
person, corporation or other entity or group thereof acting jointly to elect a
majority of the members of the Board, as then constituted; or (d) individuals
who, on the date of this Agreement, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to the date of this
Agreement, whose election or nomination for election was approved by a vote of
at least a majority of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director) shall be an Incumbent Director;
provided, however, that no individual elected or nominated as a director of the
Company as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be an Incumbent Director. Notwithstanding the preceding sentence, any
transaction that involves a mere change in identity, form or place of
organization within the meaning of Section 368(a)(1)(F) of the Code and any
transaction of similar effect shall not constitute a Change in Control.

                        (v) Termination Other Than For Good Reason or Change in
Control Event. If the Executive terminates his employment other than for Good
Reason or a Change in Control Event, the Executive shall be paid: (a) his Base
Compensation at the rate in effect at the time of termination, through the date
of such termination of employment; (b) the share of any Additional Incentive
Compensation to which he would have been entitled for the portion of the year in
which such termination occurs; (c) any accrued vacation pay; and (d) any other
compensation and benefits as may be provided in accordance with the terms and
provisions of any applicable plans

13

--------------------------------------------------------------------------------



or programs of the Company. It is the intention and agreement of the Company
that the Executive shall not be deprived by reason of termination under this
Section of any payments, options or benefits which have been vested or have been
earned or to which the Executive is entitled as of the Termination Date.

                (b) Nonexclusivity of Rights. Nothing in this Agreement shall
prevent or limit the Executive’s continuing or future participation in any
benefit, bonus, incentive or other plan or program provided or maintained by the
Company and for which the Executive may qualify, nor shall anything herein limit
or otherwise prejudice such rights as the Executive may have under any other
existing or future agreements with the Company. Except as otherwise expressly
provided for in this Agreement, amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plans or programs of the
Company at or subsequent to the date of termination shall be payable in
accordance with such plans or programs.

                (c) Vesting of Stock Grants and Stock Options. In the event of
any termination of this Agreement, the Executive’s rights with regard to any
stock grants, or stock options shall be as set forth in the respective plan
and/or agreement containing the terms and conditions pertaining thereto.

                (d) Death Benefit. Notwithstanding any other provision of this
Agreement, this Agreement shall terminate on the date of the Executive’s death.
In such event the Company shall continue to pay the Executive’s Base
Compensation to his wife, if she survives him, or, if she does not survive him,
to his estate, through the end of the twelfth month following the month in which
such death occurs. In addition, the Company shall pay to the Executive’s wife,
if she survives him, or, if she does not survive him, to his estate, the
Incentive Compensation to which the Executive would have been entitled for the
year in which such death occurs.

                (e) Termination Payment. In the event that this Agreement shall
not have been earlier terminated in accordance with the terms and provisions
hereof and the Company has elected not to extend the Employment Term as provided
for in Section 2 hereof, in consideration for the post-employment covenant
against competition set forth in Section 10(a) of this Agreement, the Executive
shall be entitled to a lump-sum payment, on the last day of the Employment Term
or such later date on which his employment with the Company shall terminate,
equal to the product of nine (9) times the Monthly Salary Amount (the
"Termination Payment").

               (f) Payment. Except as otherwise provided in this Agreement, any
payments to which the Executive shall be entitled under this Section 8,
including, without limitation, any economic equivalent of any benefit, shall be
made as promptly as possible following the Termination Date; provided, however,
that if the

14

--------------------------------------------------------------------------------



Executive is a “specified employee” of the Company within the meaning of Section
409A(a)(2)(B)(i) of the Code (or any successor provision), no payment under this
Section 8 in connection with the Executive’s termination of employment (other
than a payment of Base Compensation through the date of such termination, and
payments on account of termination of employment by reason of death) shall be
made until the date which is six (6) months after the date of the termination of
the employment of the Executive (or, if earlier, the date of death of the
Executive) ; provided further, if the Company determines based upon written
advice of counsel that any such payment if made during the calendar year that
includes the Termination Date would not be deductible in whole or in part by
reason of Code Section 162(m), such payment shall be made on January 2 of the
following calendar year (or such later date as may be required under the
preceding proviso if the Executive is a "specified employee"). Any payment
deferred as provided for in this subsection (f) above shall include, when paid,
an incremental earnings factor payment equal to four (4%) percent of the amount
deferred multiplied by a fraction the numerator of which is the number of days
that such payment is deferred and the denominator of which is 365.

                       If the amount of any payment due to the Executive cannot
be finally determined within thirty (30) days after the Termination Date, such
amount shall be estimated on a good faith basis by the Company and the estimated
amount shall be paid thirty (30) days after such Termination Date (or on such
later date as may be determined under the immediately preceding sentence). As
soon as practicable thereafter, the final determination of the amount due shall
be made and any adjustment requiring a payment to or from the Executive shall be
made as promptly as practicable.

               (g) No Mitigation. The Executive shall not be required to
mitigate the amount of any payments provided for by this Agreement by seeking
employment or otherwise, nor shall the amount of any payment or benefit provided
in this Agreement be reduced by any compensation or benefit earned by the
Executive after the Termination Date.

          9. Company Property. All confidential and proprietary information
furnished to the Executive by the Company or developed by the Executive on
behalf of the Company or at the Company’s direction or for the Company’s use or
otherwise in connection with the Executive’s employment hereunder, are and shall
remain the sole and confidential property of the Company. If the Company
requests the return of such materials in

15

--------------------------------------------------------------------------------



connection with or after the termination of the Executive’s employment, the
Executive shall immediately deliver the same to the Company.

          10. Covenant Not To Compete; Other Covenants.

               (a) Covenant Against Competition. The Executive acknowledges
that, as of the date of execution of this Employment Agreement: (i) the Company
is, directly and through its subsidiaries, engaged in the investment banking
businesses of corporate finance or mergers and acquisitions as a broker-dealer
(the “Business”); (ii) the Business is conducted currently by the Company’s
subsidiaries throughout the United States, and may be expanded to other
locations; (iii) his employment with the Company will have given him access to
confidential information concerning the Business as so conducted; and (iv) the
agreements and covenants contained in this Agreement are essential to protect
the business and goodwill of the Company. Accordingly, the Executive covenants
and agrees that, without the prior written consent of the Board, the Executive
shall not during the Restricted Period and within the Restricted Area (each as
defined below), except in the Executive’s capacity as an officer of the Company
or any of its affiliates: (a) engage or participate in the Business; (b) enter
the employ of, or render any services (whether or not for a fee or other
compensation) to, any person or entity engaged in the Business; or (c) acquire
an equity interest in any person engaged in the Business; provided, that the
foregoing restrictions shall not apply at any time if the Executive’s employment
is terminated during the Term by the Executive for Good Reason or a Change in
Control Event, or by the Company other than for Cause; provided, further, that
during the Restricted Period the Executive may own, directly or indirectly,
solely as a passive investment, not more than five (5%) percent of the
outstanding securities of any company traded on any national securities exchange
or on the National Association of Securities Dealers Automated Quotation System.

                        As used herein, “Restricted Period” shall mean the
period commencing on the Commencement Date and ending on the first anniversary
of the Executive’s termination of employment; and “Restricted Area” shall mean
any place within the United States and any other country in which the Company is
conducting a material portion of its Business at the time of the Executive's
termination.

               (b) Confidential Information; Personal Relationships. The
Executive acknowledges that the Company has a legitimate and continuing
proprietary interest in the protection of its confidential information and has
invested substantial sums and will continue to invest substantial sums to
develop, maintain and protect confidential information. The Executive agrees
that, during the Restricted Period and for a period thereafter ending

16

--------------------------------------------------------------------------------



on the third anniversary of the termination of employment of the Executive,
without the prior written consent of the Board, the Executive shall keep secret
and retain in strictest confidence, and shall not knowingly use for the benefit
of himself or others all confidential matters relating to the Company’s Business
including, without limitation, operational methods, marketing or development
plans or strategies, business acquisition plans, joint venture proposals or
plans, and new personnel acquisition plans, learned by the Executive heretofore
or hereafter (such information shall be referred to herein collectively as
“Confidential Information”); provided, that nothing in this Agreement shall
prohibit the Executive from disclosing or using any Confidential Information:
(A) in the performance of his duties hereunder; (B) as required by applicable
law, or as the Executive reasonably believes to be required by applicable law
based upon written advice of counsel, in each instance after reasonable notice
to the Company; (C) in connection with the enforcement of his rights under this
Agreement or any other agreement with the Company; or (D) in connection with the
defense or settlement of any claim, suit or action brought or threatened against
the Executive by or in the right of the Company. Notwithstanding any provision
contained herein to the contrary, the term Confidential Information shall not be
deemed to include any general knowledge, skills or experience acquired by the
Executive or any knowledge or information known or available to the public in
general. Moreover, the Executive shall be permitted to retain copies of, or have
access to, all such Confidential Information relating to any disagreement,
dispute or litigation (pending or threatened) involving the Executive.

                (c) Employees of the Company and its Affiliates. During the
Restricted Period, without the prior written consent of the Board, the Executive
shall not, directly or indirectly, hire or solicit, or cause others to hire or
solicit, for employment by any person other than the Company or any affiliate or
successor thereof, any person who was employed by the Company and its affiliates
or successors at any time within the six-month period ending on the date of
termination of employment of the Executive, or encourage any such employee to
leave his employment. For this purpose, any person whose employment has been
terminated by the Company shall be excluded from those persons protected by this
Section for the benefit of the Company.

                (d) Business Relationships. During the Restricted Period, the
Executive shall not, directly or indirectly, request or advise a person that has
a business relationship with the Company to curtail or cancel such person’s
business relationship with the Company.

               (e) Rights and Remedies Upon Breach. If the Executive breaches or
threatens to commit a breach of any of the provisions contained in Section 10 of
this Agreement (the “Restrictive Covenants”),

17

--------------------------------------------------------------------------------



the Company shall, in addition to, and not in lieu of, any other rights and
remedies available to the Company under law or in equity, have the right and
remedy to have the Restrictive Covenants specifically enforced by any court of
competent jurisdiction, it being agreed that any breach or threatened breach of
the Restrictive Covenants would cause irreparable injury to the Company and that
money damages would not provide an adequate remedy to the Company.

                (f) Severability of Covenants. The Executive acknowledges and
agrees that the Restrictive Covenants are reasonable and valid in duration and
geographical scope and in all other respects. If any court determines that any
of the Restrictive Covenants, or any part thereof, is invalid or unenforceable,
the remainder of the Restrictive Covenants shall not thereby be affected and
shall be given full effect without regard to the invalid portions. The
provisions set forth in Section 10 above shall be in addition to any other
provisions of the business conduct and ethics policy applicable to employees of
the Company and its subsidiaries during the term of the Executive’s employment.

                (g) Savings Clause. If the period of time or the area specified
in subsection (a) above should be adjudged unreasonable in any proceeding, then
the period of time shall be reduced by such number of months or the area shall
be reduced by the elimination of such portion thereof or both so that such
restrictions may be enforced in such area and for such time as is adjudged to be
reasonable.

          11. Executive’s Representation and Warranties.

                (a) Other Agreements. The Executive represents and warrants that
he has the full right and authority to enter into this Agreement and fully
perform his obligations hereunder, that he is not subject to any non-competition
agreement other than with the Company, and that his past, present and
anticipated future activities have not and will not infringe on the proprietary
rights of others. The Executive further represents and warrants that he is not
obligated under any contract (including, but not limited to, licenses, covenants
or commitments of any nature) or other agreement or subject to any judgment,
decree or order of any court or administrative agency which would conflict with
his obligation to use his best efforts to perform his duties hereunder or which
would conflict with the Company’s business and operations as presently conducted
or proposed to be conducted. Neither the execution nor delivery of this
Agreement, nor the carrying on of the Company’s business as officer and employee
by the Executive will conflict with or result in a breach of the terms,
conditions or provisions

18

--------------------------------------------------------------------------------



of or constitute a default under any contract, covenant or instrument to which
the Executive is currently a party or by which the Executive is currently bound.

               (b) Legal Counsel. The Executive hereby acknowledges that he has
been advised by the Company of his right to seek independent legal advice with
regard to this Agreement. The Executive hereby confirms to the Company that he
has sought such advice and that he is entering into this Agreement freely,
knowingly and after due consideration and consultation with such legal counsel.

          12. Miscellaneous.

               (a) Integration; Amendment. This Agreement, including the
Exhibits hereto and such other documents as are referred to herein or therein,
constitute the entire agreement between the parties hereto with respect to the
matters set forth herein and supersede and render of no force and effect all
prior understandings and agreements between the parties with respect to the
matters set forth herein. No amendments or additions to this Agreement shall be
binding unless in writing and signed by both parties.

               (b) Severability. If any part of this Agreement is contrary to,
prohibited by, or deemed invalid under applicable law or regulations, such
provision shall be inapplicable and deemed omitted to the extent so contrary,
prohibited, or invalid, but the remainder of this Agreement shall not be invalid
and shall be given full force and effect so far as possible.

               (c) Waivers. The failure or delay of any party at any time to
require performance by the other party of any provision of this Agreement, even
if known, shall not affect the right of such party to require performance of
that provision or to exercise any right, power, or remedy hereunder, and any
waiver by any party of any breach of any provision of this Agreement shall not
be construed as a waiver of any continuing or succeeding breach of such
provision, a waiver of the provision itself, or a waiver of any right, power, or
remedy under this Agreement. No notice to or demand on any party in any case
shall, of itself, entitle such party to other or further notice or demand in
similar or other circumstances.

               (d) Power and Authority. The Company represents and warrants to
the Executive that it has the requisite corporate power to enter into this
Agreement and perform the terms hereof; that the execution, delivery and
performance of this Agreement by it has been duly authorized by all appropriate
corporate action; and that this Agreement represents the valid and legally
binding obligation of the Company and isenforceable against it in accordance
with its terms.

19

--------------------------------------------------------------------------------



               (e) Burden and Benefit; Survival. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
executors, personal and legal representatives, successors and assigns. The
rights and obligations of either party hereunder shall not be assignable except
with the prior written consent of the other party. In addition to, and not in
limitation of, anything contained in this Agreement, it is expressly understood
and agreed that the Company’s obligation to pay any compensation as set forth
herein that is payable following a termination of employment shall survive any
termination of this Agreement.

               (f) Governing Law; Headings. This Agreement and its construction,
performance, and enforceability shall be governed by, and construed in
accordance with, the laws of the State of New York. Headings and titles herein
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement.

               (g) Jurisdiction. Except as otherwise provided for herein, each
of the parties: (i) submits to the exclusive jurisdiction of any state court
sitting in New York, New York or federal court sitting in New York County in any
action or proceeding arising out of or relating to this Agreement; (ii) agrees
that all claims in respect of the action or proceeding may be heard and
determined in any such court; (iii) agrees not to bring any action or proceeding
arising out of or relating to this Agreement in any other court; and (iv) waives
any right such party may have to a trial by jury with respect to any action or
proceeding arising out of or relating to this Agreement. Each of the parties
waives any defense of inconvenient forum to the maintenance of any action or
proceeding so brought and waives any bond, surety or other security that might
be required of any other party with respect thereto. Any party may make service
on another party by sending or delivering a copy of the process to the party to
be served at the address and in the manner provided for giving of notices in
Section 12(h). Nothing in this Section, however, shall affect the right of any
party to serve legal process in any other manner permitted by law.

               (h) Notices. All notices called for under this Agreement shall be
in writing and shall be deemed given upon receipt if delivered personally,
mailed through the United States Postal Service by registered or certified mail
(return receipt requested), postage prepaid, or delivered by nationally
recognized overnight courier service to the parties at their respective
addresses as set forth on the first page of this Agreement (or at such other
address for a party as shall be specified by like notice, provided that notices
of a change of address shall be effective only upon receipt thereof), or to any
other address or addresses as any party entitled to receive notice under this

20

--------------------------------------------------------------------------------



Agreement shall designate, from time to time, to others in the manner provided
in this subsection 12(h) for the service of notices.

                       Any notice delivered to the party hereto to whom it is
addressed shall be deemed to have been given and received on the day it was
delivered, if delivered personally or by overnight courier service; otherwise,
on the third business day after it is mailed in the manner provided above.

               (i) Construction. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption of burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.

               (j) Number of Days. In computing the number of days for purposes
of this Agreement, all days shall be counted, including Saturdays, Sundays and
holidays; provided, however, that if the final day of any time period falls on a
Saturday, Sunday or holiday on which federal banks are or may elect to be
closed, then the final day shall be deemed to be the next day which is not a
Saturday, Sunday or such holiday.

    IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
date first above written.

  /s/ Michael Lacovara     MICHAEL LACOVARA         ENTHRUST FIANACIAL SERVICES,
INC.       By: /s/ Thomas Pinou            Thomas Pinou, Chief Financial Officer
 


21

--------------------------------------------------------------------------------



Exhibit A

ENTHRUST FINANCIAL SERVICES, INC.

RESTRICTED STOCK GRANT AGREEMENT

September __, 2007

Mr. Michael Lacovara
23 Sherwood Avenue
Greenwich, CT 06831

Dear Mr. Lacovara:

     Pursuant to the Employment Agreement (the “Employment Agreement”) dated
August 9, 2007 by and between you and Enthrust Financial Services, Inc. (the
“Company”), the Company hereby awards to you under its 2007 Stock and Incentive
Plan 750,000 shares of its Common Stock, $0.001 par value per share (the
“Shares”) pursuant to the terms and conditions of this Agreement. The Company
represents that the Shares are fully paid and non-assessable. The Shares are
subject to the vesting provisions set forth herein and certain other
restrictions as provided for herein. Capitalized terms used herein and not
defined herein shall have the meaning ascribed thereto in the Employment
Agreement.

    You are entitled to all the rights and privileges of a holder of the Shares
(including the right to receive and retain all cash dividends declared thereon).
As used herein the term “Shares” shall mean and include, in addition to the
above referenced number of shares, any new shares or other securities
convertible into shares resulting from any merger or reorganization of the
Company, or the recapitalization, reclassification or split of the Shares, or
any stock dividend paid on the Shares.

    By accepting the Shares you agree as follows:

  1.     

The Shares shall vest as follows on the following dates (each, a “Vesting
Date”):

      (i)     

one-third of the Shares shall vest on August 31, 2008 if the consolidated gross
revenues of the Company for the twelve months ended June 30, 2008 shall be more
than 110% of the consolidated gross revenues of the Company for the twelve
months ended June 30, 2007;

      (ii)     

one-third of the Shares shall vest on August 31, 2009 if the consolidated gross
revenues of the Company for the twelve months ended June 30, 2009 shall be more
than 120% of the consolidated gross revenues of the Company for the twelve
months ended June 30, 2007; and

      (iii)     

one-third of the Shares shall vest on August 31, 2010 if the consolidated gross
revenues of the Company for the twelve months ended June 30, 2010 shall be more
than 130% of the consolidated gross revenues of the Company for the twelve
months ended June 30, 2007.

 

    2. No Shares shall be sold, conveyed, transferred, pledged, encumbered or
otherwise disposed of (any such disposition being herein called a “Transfer”)
prior to the date on which such Shares shall have vested as provided in Section
1 above (the period beginning on the date hereof and ending on each respective
Vesting Date, being hereinafter called the “Risk Period”), except that this
Transfer restriction (the “Transfer Restriction”) shall lapse, and full vesting
shall be accelerated with respect to all non-vested Shares that have not been
previously transferred to the Company upon: (i) your death; (ii) your
Disability; (iii) the termination of your employment by the Company other than
for Cause, (iv) your termination of your employment for Good Reason; or (v) your
termination of your employment upon a Change in Control Event.

--------------------------------------------------------------------------------



    3. (i) If upon any Vesting Date the Shares which may vest on such Vesting
Date shall not vest on account of the failure of the consolidated gross revenues
condition to have been met, then the number of Shares subject to vesting on such
Vesting Date shall be rolled forward and subject to payment on the following
Vesting Date (along with the Shares subject to vesting in such following year),
provided that the following year’s consolidated gross revenues condition is
achieved; provided, however, that if the next following consolidated gross
revenues condition is also not achieved, the original rolled forward Shares
shall be forfeited (an “Event of Forfeiture”). Upon any such Event of Forfeiture
the Escrowee (as defined in Section 7 below) shall transfer to the Company that
number of the Shares which have been forfeited upon such Event of Forfeiture.
Immediately upon such Event of Forfeiture, such Shares shall be deemed to have
been transferred to the Company and you shall have no further rights or
privileges as a holder of the Shares so transferred.

        (ii) If at any time prior to September 1, 2010, your employment is
terminated by the Company for Cause or you terminate your employment for any
reason other than for Good Reason or a Change in Control Event (each such event
being herein called an “Event of Retransfer”) then, upon such Event of
Retransfer the Escrowee shall transfer to the Company that number of the Shares
as to which the Transfer Restriction shall still apply on the day following such
termination. Immediately upon such Event of Retransfer, such Shares shall be
deemed to have been transferred to the Company and you shall have no further
rights or privileges as a holder of the Shares so transferred.

        (iii) Notwithstanding anything to the contrary that may be contained
herein, if your employment should terminate on December 31, 2009 on account of
the Company having elected not to extend your term of employment, as provided
for in Section 2 of the Employment Agreement (such event being herein called a
“Term End Termination”), then the balance of the Shares then being held in
escrow shall be immediately forfeited.

    4. As an “affiliate” you represent and agree that you will only sell,
transfer, pledge or hypothecate any of the Shares pursuant to an effective
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”), or in a transaction wherein registration under the Securities
Act of 1933 is not required. For purposes of this Agreement “affiliate” shall
mean any person that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, the Company.

    5. All certificates for Shares shall be endorsed as follows:

       “The shares represented by this certificate have not been registered
under the Securities Act of 1933, as amended. The shares have been acquired for
investment purposes and must be held unless they are subsequently registered
under the Securities Act of 1933, as amended, or, in the opinion of counsel to
for the Company, an exemption from registration under said Act is available.”

    6. You will be required to satisfy any potential federal, state, local or
other tax withholding liability. Such liability must be satisfied at the time
the Shares become “substantially vested” (as defined in the regulations issued
under Section 83 of the Internal Revenue Code), which would likely be when the
restrictions on the Shares lapse. At such time you will be required to report
the total value of the Shares as of the date the Shares become substantially
vested as ordinary income. This could result in a significant income tax burden
to you if the Shares greatly appreciate in value from the date of this Agreement
through such time as the Shares become substantially vested. THE FOREGOING IS
NOT INTENDED TO CONSTITUTE TAX ADVICE NOR IS IT NECESSARILY COMPREHENSIVE IN
LIGHT OF YOUR PERSONAL TAX SITUATION. ACCORDINGLY, YOU SHOULD CONSULT YOUR TAX
ADVISOR GENERALLY WITH RESPECT TO THE TAX IMPLICATIONS OF THIS AWARD.

    Unless we approve other arrangements, you must deliver to us either a check
or money order in the amount of the required withholding amount on each Vesting
Date. In the event of a shortfall, we will withhold the remaining required
withholding amount from any compensation which becomes due and payable to you.

    7. In order to facilitate compliance with the transactions described herein,
until the Shares vest, certificates representing the shares will be held in
escrow by Morse, Zelnick, Rose & Lander, LLP (the “Escrowee”). If and when
Shares vest they will be released to you, as soon as is reasonably practicable,
subject to your payment

2

--------------------------------------------------------------------------------



of applicable withholding taxes. The Escrowee will hold the Shares pursuant to
the terms and conditions of this Restricted Stock Grant Agreement, together with
stock powers in the form annexed hereto duly endorsed by you, in blank, with
your signature guaranteed thereon by a commercial bank, and shall dispose of
them in accordance with all of the terms hereof. The deposit of the Shares into
escrow shall not affect your rights as the record holder of the Shares. The
Escrowee shall be under no duty except to receive the Shares and dispose of them
in accordance with the terms hereof. The Company may redesignate an Escrowee at
any time on notice to you.

     8. This Agreement shall be binding upon and inure to the benefit of you and
the Company and your and its respective successors and legal representatives.

  Very truly yours,     ENTHRUST FINANCIAL SERVICES, INC.           By:        
Thomas Pinou, Chief Financial Officer  


Acceptance:

I hereby accept the Shares and agree to all of the terms and conditions
described herein.

_______________________________________

Michael Lacovara

3

--------------------------------------------------------------------------------



Exhibit B

RODMAN & RENSHAW CAPITAL GROUP, INC.
2007 STOCK AND INCENTIVE PLAN
OPTION AGREEMENT

This Option Agreement (this “Agreement”) is made as of ________ __, 2007,
between Rodman & Renshaw Capital Group, Inc. (the “Corporation”) and the
undersigned (the “Holder”). The Compensation Committee of the Board of Directors
of the Corporation has authorized the grant of the following Options to the
Holder under the Corporation’s 2007 Stock and Incentive Plan (the “Plan”),
subject to the terms and provisions of the Plan and the additional conditions
set forth below. Terms used in this Agreement that are not defined herein shall
have the meanings assigned to them in the Plan.

     1. The Holder accepts all provisions of the Plan, a copy of which has been
delivered to the Holder.

     2. The Corporation grants to the Holder, subject to the conditions of the
Plan, a Option to purchase 750,000 shares of the Stock of the Corporation,
exercisable in installments as set forth in paragraph 3 of this Agreement, at an
Exercise Price equal to the closing price of the Stock on _________ __, 2007
(the “Options”). [This Option [is] [is not] an Incentive Option intended to
qualify as an "incentive stock option" under Section 422(b) of the Internal
Revenue Code of 1986, as amended.]

     3. Options covered by this Agreement shall become exercisable and may be
exercised in installments in accordance with the following schedule:

> 34% of the Options shall vest on the first anniversary of the date of grant
> and 33% of the Options shall vest on each of the second and third
> anniversaries, respectively, of the date of grant; provided that if: (1) the
> Company terminates the Holder other than for Cause (as defined in the
> Employment Agreement dated August 9, 2007 between the Corporation and the
> Holder, hereinafter, the “Employment Agreement”); (2) the Executive shall
> terminate his employment for either Good Reason or a Change in Control Event
> (each as defined in the Employment Agreement); or (3) the employment of the
> Executive shall terminate on account of his death or Disability (as defined in
> the Employment Agreement), then upon the occurrence of such event all unvested
> options shall immediately become vested. Furthermore, if the Employment
> Agreement shall expire by non-renewal by the Corporation prior to the final
> vesting date, one-half of the then unvested Options shall immediately vest and
> one-half of the then unvested Options shall immediately expire.

4. No Option covered by this Agreement may be exercised later than ______ __,
2017. Upon the termination of the employment of the Holder by the Corporation or
its Subsidiary, the Options shall be exercisable, if at all, solely to the
extent provided in Article XI of the Plan.

--------------------------------------------------------------------------------



     5. The Options covered by this Agreement may be exercised nonsequentially
in respect of any other Option granted under the Plan, whether now in the
Holder’s possession or hereafter acquired.

     6. The Options are granted expressly subject to the Change of Control
provisions of Article X of the Plan.

     7. The Corporation expressly consents to the exercise provisions set forth
in Sections 6.7 and 6.8 of the Plan.

     8. Neither this Agreement nor the Options granted hereby shall impose any
obligation on the part of the Corporation, or any Subsidiary to continue the
employment of the Holder or impose any obligation on the Holder to remain in the
employ of the Corporation or any Subsidiary. The Corporation and its
Subsidiaries reserve the right to terminate the employment of the Holder at any
time and for any reason.

     9. The Options granted hereunder shall not be transferable, whether by
operation of law or otherwise, other than by will or the laws of descent and
distribution, and shall be exercisable during the lifetime of the Optionee only
by such holder or, in the event of incapacity, by his or her guardian or legal
representative.

     10. In accordance with Section 5.8 of the Plan, any U.S. Federal, state,
local and foreign taxes required to be paid by reason of the exercise of the
Options (including, without limitation, any social security or similar tax) will
be withheld from other compensation, or required to be paid to the Corporation
in connection with the exercise of the Options.

     11. This Agreement shall be governed by the laws of the State of New York
applicable to contracts made and to be performed therein, without giving effect
to the principles of conflicts of law of such state.

The undersigned parties have executed this Agreement as of the day and year
first above written.

RODMAN & RENSHAW CAPITAL GROUP, INC.

By:________________________________
     Title:____________________________

By my signature below I acknowledge receipt of this Award, which has been issued
to me under the terms of the Plan. I further acknowledge receipt of a copy of
the Plan and agree to conform to all of the terms and conditions of this
Agreement and the Plan.

___________________________________
Michael Lacovara

2

--------------------------------------------------------------------------------